Title: To Thomas Jefferson from James Madison, 25 January 1826
From: Madison, James
To: Jefferson, Thomas


                        Dr Sir
                        
                            Montpr
                            Jany 25— 1826
                        
                    Your Circular of the 20th instn post marked 23rd was recd last evening, and the letter from Mr Pictet, is forwarded as desired to our Colleagues at Richd.I concur in your mode of providing for the foreseen vacancy which, I sincerely lament, on every account; as I should in any admissible mode that would avoid the necessity, for an Extra meeting of the Visitors.I am acquiescent also on your order of preference among the names you propose for the vacancy; without being prepared to add a single one to them; unless indeed Mr Lomax whom I do not personally know & have otherwise a very slight knowledge of should be thought proper for the list. Perhaps a like concurrence of our Colleages may render not only a meeting of the Board, but further consultations by letter unnecessary.I consider the change so desperate as to both Barbour & Dade, that it is scarcely justifiable to submit to the delay of a renewed offer to them. The remark is in some degree applicable to Mr Rives, whose state of health as well as the considerations you notice, forbids a hope of his acceptance. I understand his rank in Congress, corresponds with the view you have formed of his talents & acquirements, The great distance of Mr Preston, with the bare possibility of his acceptance, seem to require us to lose sight of him also on the occasion. Of Mr Robertson, I nothing but from Report, which ascribes to him good talents & good principles. The Visitors at Richmond must be able to judge so much better of his qualifications than I can, that I am ready to subscribe to their estimate of them. Of Mr Terrell I am personally altogether ignorant; but your portrait of him to say nothing of the testimony of Pictet, makes me willing to concur in a selection of him at once.if there be nothing in the answers from Richd inconsistent with such a course.